

117 HR 1846 IH: To amend the Public Health Service Act with respect to hospital infrastructure.
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1846IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. O'Halleran introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act with respect to hospital infrastructure.1.Hospital infrastructure(a)In generalSection 1610(a) of the Public Health Service Act (42 U.S.C. 300r(a)) is amended—(1)in paragraph (1)(A)—(A)in clause (i), by striking or at the end; and(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(iii)increase capacity and update hospitals and other medical facilities in order to better serve communities in need.; and(2)by striking paragraph (3) and inserting the following paragraphs:(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants whose projects will include, by design, public health emergency preparedness or cybersecurity against cyber threats.(4)American iron and steel products(A)In generalAs a condition on receipt of a grant under this subsection for a project, an entity shall ensure that all of the iron and steel products used in the project are produced in the United States.(B)ApplicationSubparagraph (A) shall be waived in any case or category of cases in which the Secretary finds that—(i)applying subparagraph (A) would be inconsistent with the public interest;(ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.(C)WaiverIf the Secretary receives a request for a waiver under this paragraph, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services.(D)International agreementsThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.(E)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this subsection for management and oversight of the requirements of this paragraph.(F)Effective dateThis paragraph does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this paragraph.(5)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $2,000,000,000 for each of fiscal years 2022 through 2026..(b)Technical updateSection 1610(b) of the Public Health Service Act (42 U.S.C. 300r(b)) is amended by striking paragraph (3).